 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case.

 

 

 

 

UNITED STATES DISTRICT CO
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN AC
Vv. {For Offenses Committed O

LUIS MIGUEL HERNANDEZ-CRUZ (1)

  
 
  

T | Fee 20 oz

 

 

 

a Cae
NR SEF DEPUTY

 

 
 

Case Number: 3:19-CR-04494-JLS

 

Grant L. Eddy
, Defendant’s Attorney
USM Number 89736-298
Oo -
THE DEFENDANT:

 

>] pleaded guilty to count(s) ~ Lof the Information

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
8:1326 - Removed Alien Found In The Untied States (Felony) . . 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. oo,

[) The defendant has been found not guilty on count(s)

 

[] Count(s) is dismissed on the motion of the United States.

 

Sj Assessment: $100.00 waived

fy

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

X Nofine | OO Forfeiture pursuant to order filed , included herein..

_ ITIS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

February 14. 2020

te of Imposition 0 of Sentence
a

ON . JANIS ie SAMMARTINO
. ITED STATES DISTRICT JUDGE

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ~ LUIS MIGUEL HERNANDEZ-CRUZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-04494-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
6 months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|

L) The defendant is remanded to the custody of the United States Marshal.

(1) The defendant must surrender to the United States Marshal for this district:
CL) at A.M, on

 

U1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: |

Li onor before
L] as notified by the United States Marshal.
Cl) as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment-as follows:
Defendant delivered on to

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-04494-JLS
